Title: From Alexander Hamilton to Isaac Hazlehurst, 26 December 1793
From: Hamilton, Alexander
To: Hazlehurst, Isaac



Treasury DepartmentDecember 26. 1793
Sir

On a review of the Papers which you furnished me respecting the Sloop Hannah, I observe no charge for Insurance. Concluding therefore that none was made upon her, I request that you will be good enough to take the further trouble of having it done. The errand she went upon need not be declared. Some inconvenience might still arise from its being known, that this particular vessel was the bearer of the Dispatches, which she carried. With much consideration & esteem I am Sir Your obedient serv

A Hamilton
Isaac Hazelhurst Esqr

